office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date cc intl br5 tl-n-3888-00 uilc memorandum for from internal_revenue_service national_office field_service_advice acting associate area_counsel cc lm mct was attn karen chandler jeffrey dorfman chief branch cc intl br5 subject this chief_counsel_advice responds to your memorandum dated date in accordance with i r c ' k this chief_counsel_advice should not be cited as precedent legend parent sub target promoter lenders country a date date date date date date amount amount amount amount amount tl-n-3888-00 amount amount amount a b period m period n year year year year x transaction s t u issue sec_1 whether the transaction in which parent purchased through a prepaid purchase agreement a security issued by its country a subsidiary to two unrelated foreign banks may be recharacterized for federal_income_tax purposes whether the service is estopped from challenging the transaction in the current audit when in an audit of prior years the service did not challenge the transaction conclusion sec_1 the transaction may be bifurcated into a loan from the banks to sub and an equity contribution from parent to sub the service is not estopped from challenging the transaction in the current audit facts sub is a wholly owned country a subsidiary of parent a u s_corporation on date sub acquired target a country a corporation sub s acquisition of target was originally financed by a loan from parent which had obtained the funds through a series of short term loans from unrelated persons that same month promoter made an initial presentation to parent soliciting its interest in a particular transaction that promoter called the x transaction promoter had marketed this transaction to other companies prior to approaching parent according to promoter s marketing material the proposed x transaction consisted of two transactions executed simultaneously the issuance of a note with no fixed maturity a perpetual debt_instrument by a country a subsidiary to foreign banks and a purchase contract between the banks and the u s parent under which the banks were obligated to transfer the note to the u s parent after period n in exchange for amount paid on the date the x transaction was entered into the marketing material described the note as treated as equity for u s tax purposes after the transfer to the u s parent awith the result that the us bifurcates the transaction for tax-analysis purposes promoter identified two aexit strategies after the u s parent acquired the note from its u k subsidiary first the parent could redeem the note with no country a corporate or withholding tl-n-3888-00 taxes the gain from the redemption would be treated as a dividend to the parent if the country a subsidiary had earnings_and_profits which would not be subject_to u s tax if sufficient foreign tax_credits were available second the u s parent could contribute the note as equity to the country a subsidiary which also would have no u s or country a tax consequences according to promoter s marketing material the transaction s benefit arose from the asymmetrical u s and country a tax treatment of the perpetual debt_instrument specifically ain the form of annual deductions for payments of principal and a redemption gain either free of tax in the us and country a if contributed or sheltered by sufficient foreign tax_credits if redeemed parent sub and promoter executed a letter of understanding dated date setting forth some of the terms of the transaction such as the amount aggregate principal_amount of sub s notes and promoter s fee which was a of the principal_amount of the notes after promoter made a second presentation and provided additional materials to parent the board_of directors of parent approved parent s guarantee of amount in connection with the x transaction on date according to the minutes of the meeting the purpose of the x transaction was to afinance the acquisition of target and to partially fund anticipated capital expenditures in country a promoter subsequently solicited potential lenders to participate in the transaction with taxpayer and sub included in the marketing materials was a cash_flow summary that indicated that the investor bank would loan amount which consisted of the amount prepayment plus a loan of amount each of the payments made by sub to the bank during period m contained an interest element and a principal element so that by the turnover date the bank would receive amount of interest and repayment of the amount principal_amount after factoring in transaction costs the bank would earn a projected b return two foreign banks lenders agreed to participate in the x transaction on date the directors of sub formally authorized it to execute the x transaction which occurred nine days later according to the transaction documents sub issued two unsecured notes a asecurities with no fixed maturity to lenders the principal_amount of each security was amount equal to half of amount for period m when each security is outstanding ie the period in which the securities are held by lenders the securities have certain characteristics of debt for u s tax purposes although they have no maturity_date during period m sub must make two purported interest payments to each lender annually which are guaranteed by parent these amounts are payable unconditionally with any failure to pay being a default that will trigger traditional creditors rights eg the rights to repayment of par plus unpaid interest sue for payment of a matured claim and join with other creditors to force sub into bankruptcy the securities also rank senior to all claims of unsubordinated creditors of sub and junior to all secured_obligations of sub sub is not required to redeem nor has the option of redeeming the securities during this period and lenders do not have any right to put the securities to sub at any time the only circumstance under which sub may redeem the securities is in the event that due to a change in law occurring after the securities are issued a foreign withholding_tax is imposed on payments on the securities to lenders in such case or in the event that the securities are repaid following default by sub prior to the turnover date lenders must pay parent an amount equal to the redemption or repayment proceeds of the securities less the present_value of the remaining payments up to the turnover date in the event that certain events affecting lenders credit ratings occur prior to the turnover date parent has the right to accelerate lenders obligation to deliver the securities to parent in exchange for payment of an amount equal to the present_value of the remaining payments up to the turnover date tl-n-3888-00 on the same date as the securities were issued aissue date parent entered into a forward purchase agreement with lenders to purchase the securities with a combined nominal principal_amount of amount under this agreement lenders were obligated to deliver the securities to parent after period m expired ie on the aturnover date and in exchange parent paid lenders amount on the issue_date parent financed its prepayment through commercial paper financing on the turnover date the lenders are obligated to transfer ownership of the securities to parent also on the turnover date the terms of the securities will change resulting in more equity characteristics stated_interest will only be payable to the extent that immediately after such payment sub would remain solvent and sub will not be required to make payments of stated_interest if it has not declared or paid dividends on any class of its share capital stated_interest payments not made as a result of such limitations will accumulate and become payable when such limitations cease to apply but failure of sub to make payments as a result of such limitations will not give holders of the securities any traditional creditors rights also on the turnover date the securities will no longer rank senior to all unsubordinated claims and will rank junior to all senior and secured claims of creditors payments on the securities during this period are not guaranteed in the event of the winding-up of sub the holder of the securities ie parent will rank as if the securities had been converted into a notional class of preference shares ranking ahead of all issued shares on the day before the winding-up commences in the event lenders default on their obligation to deliver the securities to parent parent may assign its rights under the forward purchase agreement to sub in consideration for sub agreeing to make payments to parent as if parent were the holder of the securities by doing so sub would not need to make such payments to lenders because under country a law sub s rights under the forward purchase agreement would offset sub s obligation to make payments to lenders sub would thereafter make payments to parent rather than lenders notwithstanding the fact that lenders continue to hold the securities two law firms and an accounting firm had reviewed and provided written opinions on the proposed transaction for u s and country a tax purposes and u s and country a accounting purposes s provided an opinion dated date of the u s tax consequences of the proposed transaction the opinion stated that for u s tax purposes the issuance of the securities and lenders simultaneous obligation to transfer the securities to parent under the forward purchase agreement should be integrated and treated as the issuance by sub of two separate securities the front-end security under which sub makes payments to lenders during period m and the back-end security obligating sub under certain conditions to make payments to parent after the turnover date accordingly for u s tax purposes the opinion concluded that prior to the turnover date the instrument would be characterized as debt so that payments by sub to lenders during period m would be treated as interest and not as dividends parent would be entitled to deduct interest or original_issue_discount accrued on the debt it incurred to make the prepayment on the forward purchase agreement parent would not be required to include in income any payments with respect to the securities in these years after the turnover date the securities would be characterized as equity so that to the extent payments are made by sub to parent such payments will be foreign source dividends that potentially entitle parent to indirect foreign tax_credits t a country a law firm provided promoter two opinions both dated date of the country a tax consequences of the proposed transaction it concluded that for country a purposes the tl-n-3888-00 securities would be treated as perpetual debt while lenders hold the securities ie until the turnover date the periodic_payments on the securities would be deductible as interest for country a tax purposes however to the extent sub makes subsequent payments on the securities after the turnover date these payments would be treated as nondeductible equity distributions for country a tax purposes rather than interest because these amounts were paid to a holder parent that is not subject_to country a tax on such payments according to a memo dated the same month as t s date memoranda u an accounting firm reviewed the transaction and concluded that it was acceptable for parent to net in consolidation its asset ie the amount it prepaid on the forward purchase agreement to lenders against sub s liability to lenders on the notes and to account for this net liability aas if it were the principal on an amortizing notes the payments of which are the interest payments made during years prior to the turnover date in the years at issue year and year for country a tax purposes sub deducted interest accrued on the amount principal_amount of the securities for u s gaap financial consolidated reporting purposes taxpayer did not show amount as outstanding third party debt because it netted the amount prepayment amount against amount as a result under gaap taxpayer booked interest_income of approximately amount as a u s financial reporting consolidation entry in each of these years the year amount of book interest_income flowed through line of schedule m and was the subject of a schedule m-1 adjustment in year but the year amount was reported in the tax_return in retained earnings which did not require a schedule m-1 adjustment for u s tax purposes however parent reported no interest_income it treated the amount payment as having no u s tax consequences since it characterized the forward purchase agreement as any other forward or option contract for the purchase of securities by a non-dealer parent asserts that the securities should be treated as equity as of the turnover date under notice_94_47 1994_1_cb_357 because the securities have no maturity_date the holder of the securities on the turnover date ie parent has no traditional creditors rights interest payments are made only to the extent that immediately after such payment sub would remain solvent the securities do not require interest payments unless sub declared or paid dividends the securities are subordinated and unsecured and they will be held by sub s sole shareholder law and analysis a partial recast of the x transaction as equity the substance of a transaction and not the form controls especially where the parties to the transaction are jointly controlled 407_f2d_1121 4th cir where related entities occupy both sides of the bargaining table the form and labels do not necessarily correspond to economic reality because the parties can mold the transaction at their will 398_f2d_694 3d cir form and labels lose their significance particularly where a shareholder who advances funds to a corporation can treat those funds as corporate obligations instead of contributions to capital without affecting his proportionate equity_interest id in determining whether the x transaction constitutes debt or equity the particular facts and circumstances must be examined no single uniform approach has been adopted by the courts in analyzing this particular issue the tax_court looks to whether there was a agenuine intention to create a debt with a reasonable expectation of repayment and whether that intention tl-n-3888-00 comport s with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 vacated and remanded on another issue 152_f3d_83 2d cir quoting 61_tc_367 in addition to intent the courts have enumerated several other factors to consider in resolving a debt-equity issue while no single factor is determinative john kelley co v commissioner 362_us_521 and the following list is not exclusive the courts generally look to the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payment increased participation in management as the result of the advance subordination thinness of the capital structure in relation to debt the identity of interest between creditor and stockholder the source of interest payments eg from earnings the ability of the corporation to obtain credit from outside sources the use of funds for capital assets or risk involved in making the advances and the failure of the debtor to repay see 464_f2d_394 5th cir laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner t c m pincite 512_fsupp_1178 s d n y see also sec_385 listing debt-equity factors which may be taken into account in regulations based on the facts presented the securities may be recharacterized as in part a net loan of amount from lenders to sub that sub repays with respect to principal and interest during period m and in part an equity contribution of amount from parent to sub on the issue_date facts supporting the treatment of lenders advance to sub as a loan are a written_agreement relating to an amount loan between each lender and sub a cash_flow summary included in promoter s marketing materials for potential lenders indicated that the lenders would make a net loan to sub of an amount notional_principal_amount less the parent s amount payment that sub would repay by the turnover date sub was unconditionally obligated to make payments to lenders parent guaranteed sub s payments to lenders in period m lenders had traditional creditors rights to enforce payment and the securities during period m ranked senior to the claims of sub s unsubordinated creditors tl-n-3888-00 facts supporting the characterization of parent s prepayment as an equity contribution are the securities have no fixed maturity_date parent is not entitled to nor receives any economic return from sub in the form of interest or otherwise during period m parent is entitled to payment after period m only subject_to the solvency and dividend payment conditions described above parent lacks traditional creditor rights to enforcement payment the securities are subordinated and unsecured parent has the right to assign its interest in the securities with the result that in the event lenders defaulted on their obligation to deliver the securities sub would make payment to parent instead of lenders and parent the sole shareholder of sub holds the securities characterizing parent s interest in the securities as equity is consistent with the opinion issued by s we disagree however that parent does not have an equity_interest until the turnover date the facts indicate that in substance parent made an amount equity contribution on the issue_date parent was effectively guaranteed to receive the securities on the turnover date lenders were obligated to deliver the securities to parent on the turnover date if not earlier in the event of bank insolvency the chance of sub s default on the securities was remote because of parent s guarantee and parent s interest in the securities was recorded on sub s books at or around the issue_date beginning with sub s first payment on the notes to lenders in year sub reduced its earnings_and_profits by an amount equal to the deductible_interest it paid on the amount notional_principal_amount of the securities as a result of recharacterizing a portion of the transaction amount as equity and not debt sub s earnings_and_profits should be adjusted to reflect that a corresponding amount of sub s claimed interest deductions should be treated as nondeductible distributions to parent b issue of estoppel we understand that the examination for year the year the transaction was entered and year the first year in which sub purportedly paid interest was closed without challenging this transaction it is well-settled that the service s failure to make an assessment upon a prior audit does not estop the service from making an otherwise appropriate assessment at some later date see 783_f2d_69 7th cir service s failure to assess the wagering tax against taxpayer in two earlier audits in and does not prevent assessment of tax in following audit that found such assessment appropriate 713_f2d_347 8th cir the service is not estopped from changing an earlier interpretation of law even if the taxpayer detrimentally relied in good_faith on the service s erroneous position in the prior year 465_us_330 381_us_68 accordingly although the service did not challenge the x transaction during an earlier audit the service is not estopped from challenging the x transaction in the current audit that includes year and year tl-n-3888-00 case development hazards and other considerations under sec_482 since parent and sub are aowned or controlled directly or indirectly by the same interests the service may allocate gross_income between parent and sub to prevent evasion of taxes or clearly to reflect the income of these entities thus it may be possible to allocate a fee from sub to parent for guaranteeing sub s payments to lenders on the note this allocation should reflect an arm s length charge for parent s provision of a guarantee of sub s payments to lenders whether the controlled_transaction produces an arm s length result is evaluated by comparing the results of those transactions to results realized by uncontrolled taxpayers engaged in comparable transactions under comparable circumstances see '1 d accordingly sec_482 may provide another basis for challenging the x transaction if supported by additional factual development this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by john staples associate chief_counsel international jeffrey dorfman chief branch office of associate chief_counsel international
